The State has filed a motion for rehearing. The original opinion states that the indictment was insufficient in that it did not conclude "against the peace and dignity of the State," but it was treated in the original opinion as if the clerk made an omission in transcribing the indictment. On rehearing it is shown that such was the case, and a certified copy of the indictment attached to the motion shows it did conclude "against the peace and dignity of the State."
Another ground of the motion is, it is contended the writer of the opinion was in error in holding the charge on accomplice testimony with reference to corroboration erroneous, and it is insisted in the motion that the charge was sufficient as found by the majority of the court qualifying the opinion written by the writer. That part of the motion is disposed of by stating, inasmuch as the majority hold it was sufficient, this ground of the rehearing is superfluous. I did not agree with my brethren about that, but the majority opinion controls. It is unnecessary to notice that further.
It is contended also the opinion is in error in holding the court erred in not charging the jury that if the prosecuting witness yielded to the embraces of the accused and permitted him to have intercourse with her upon a conditional promise of marriage, that is a promise of marriage if she should become pregnant, they would acquit, inasmuch as there is no evidence calling for such charge. The motion admits on cross-examination prosecuting witness testified that appellant promised her if she became pregnant he would marry her, but the motion contends "her evidence, taken as a whole, clearly discloses that she had carnal intercourse with the appellant the first time in February, 1909, and not in 1910 as stated in the opinion of the court, and that such first act of intercourse was upon a sole unconditional promise of marriage," etc. An examination of the record rather tends to support the contention of the motion that the act of intercourse did occur in February, 1909 instead of 1910, as stated in the opinion. It may have been the *Page 607 
fault of the writer in dictating the original opinion in calling the year 1910 instead of 1909, but that mistake was beneficial to the State. If the promise was conditional, or there was an issue on that question, the court should have charged that favorable to the defendant. That is an axiomatic rule. At least it has heretofore been the law in Texas. It is for the jury to say where there is an issue in the case as to whether the testimony, taken as a whole, leads to one conclusion or another; the jury should settle that and not the court. Referring to the statement of facts, in order to be a little specific in the face of the criticism in the motion, I find she testified as follows: "The first effort of defendant to take any liberties with me occurred in February, 1909. I was not willing; he did not see why, if I had any confidence in him, he had promised to marry me, he did not see why I could not trust him, if ever, and I believed him. He talked to me about this just one time before I yielded to him. The improper relation began at the time of the first conversation, that night. Prior to this he mentioned the matter to me coming from church; this may have been two weeks before, a short time before. I told him at that time I could not do that. . . . On the next occasion after the first conversation on this subject he just asked me to yield to him. I did not want to. He just insisted upon the ground that we were going to marry and if I loved him why not then, that it never would be known, there would be no harm any way. We talked about the matter most all the way there and back from the party. I finally yielded to him on that occasion; I did so because I believed him and believed that he intended to marry and loved him and on that ground I did and no other reason." Speaking further of this she testified: "He said we would marry before anything like that happened; he said if there was anything of that sort that he would marry; he said that we were going to marry and there would be nothing like that happen before it. He told me that he would marry me if I became pregnant, but not then. It was in 1910 that he told me he would marry me if I became pregnant. It was after he came home from the West. Q. Did he make a solemn promise to you, Miss Lela, to marry you if you became pregnant? Did you believe that he would? A. Yes, sir. Q. Was that the reason then that you yielded to him — you relied on that promise, did you? A. Yes, sir, long before1910. Q. Well, did you rely on it then? A. Yes, if I hadn't believed what he was saying I would not. Q. You believed that he would marry you if you became pregnant, didn't you? A. I believed that he was going to marry me anyhow. Q. Well, if you became pregnant didn't you believe that he was going to marry you? A. Sure. Q. Did you believe that that would hurry up the wedding? A. No, sir."
Germane to this and as shedding light upon it, the girl testified that the act of intercourse occurred in February, 1909. This indictment was returned in January, 1911. Under her statement of the evidence intercourse occurred between them from February, 1909 to 1911. This should be viewed in connection with her statement on cross-examination to the *Page 608 
effect that he would marry her if she became pregnant and all the facts in evidence. I am still of the opinion that the question of conditional promise of marriage was a grave issue in the case. If the issue is there, the jury must decide it. The strength of the testimony and weight of it, and the credibility of the witnesses our law relegates to the jury. The testimony may not be very strong or cogent, or it may be, but when the issue is in the case, the charge should submit it, especially when it is favorable to the accused. The girl is considerably older than the defendant, and she was carrying on this intercourse with him for nearly two years before the indictment was found. She became pregnant, and the facts are in serious controversy as to whether defendant could be the father of the child. If his testimony is true he could not have been, because the child was born about ten months after he had intercourse with her. She says he had intercourse with her just before he left Texas for Colorado, and this under her testimony was in latter part of February, but he says it was about the first of February. If he is correct about it, the child was born about ten months after he had intercourse with her, and there is considerable testimony to the effect that she may have had intercourse with one or more other young men in the meantime, but those are all issues for the jury under appropriate instructions from the court. Under her evidence it was more than nine months. It has been decided in Texas, and by this court, that where the prosecutrix consents to intercourse as soon as suggested and promise of marriage appears to be but of slight inducement, evidence is insufficient. Garlas v. State,48 Tex. Crim. 449; Simmons v. State, 54 Tex. Crim. 619. Now she states that on the first occasion she did not consent to it, but on the second occasion — about two weeks subsequent to the first conversation — she did agree to it; that they talked about it all the way to the party and back, and she finally agreed. This was a matter of a lengthy parley and conversation, and not upon a "sudden impulse." The amicable agreement was after mature deliberation and a promise to marry if pregnancy resulted. It is also held that continuous association and intercourse for about two years after the alleged promise of marriage is not sufficient to corroborate the promise of marriage, but rather serves to destroy the idea of marriage. Spenrath v. State, 48 S.W. Rep., 192; Fine v. State,45 Tex. Crim. 290; Nolan v. State, 48 Tex.Crim. Rep.. Again it was said if defendant had no intercourse with prosecutrix for ten months prior to the birth of her baby, it was very unlikely he was the father of her child. Jeter v. State, 52 Tex. Crim. 212. All these matters being in the record, certainly the court ought to have charged with reference to conditional promise. Nor will it do, as a legal proposition, to agree with State's counsel, that a charge must not be given if upon an inspection of the whole of the testimony, the charge ought not to have been given. That is rather a peculiar way to state the proposition. The rule is, if from the testimony of any one witness or the testimony as a whole there is a favorable issue for the defendant, his side of the law must be charged applicable to that issue. In other *Page 609 
words, the rule is fundamental in Texas, or has heretofore been held so to be, that the charge must be given to the jury so as to cover every favorable phase of the case for the defendant. If it should arise from the testimony as a whole, it ought to be given; if it should arise from the testimony of any one or more witnesses, it ought to be given; if it should arise from the defendant's own testimony, it ought to be given.
The motion for rehearing ought to be overruled.